                Case 17-51882-CSS        Doc 264        Filed 10/09/19   Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
  In re:
                                                                Chapter 11
  PARAGON OFFSHORE PLC,
                                                                Bankr. Case No. 16-10386 (CSS)
                         Debtor.


  PARAGON LITIGATION TRUST,

                         Plaintiff,

           v.                                                   Adv. Pro. No. 17-51882 (CSS)

  NOBLE CORPORATION PLC, NOBLE
  CORPORATION HOLDINGS LTD., NOBLE
  CORPORATION, NOBLE HOLDING
  INTERNATIONAL (LUXEMBOURG) S.à r.l.,
  NOBLE HOLDING INTERNATIONAL
  (LUXEMBOURG NHIL) S.à r.l., NOBLE FDR
  HOLDINGS LIMITED, MICHAEL A. CAWLEY,
  JULIE H. EDWARDS, GORDON T. HALL, JON A.
  MARSHALL, JAMES A. MACLENNAN, MARY P.
  RICCIARDELLO, JULIE J. ROBERTSON, and
  DAVID WILLIAMS,

                         Defendants.

      AMENDED NOTICE OF RULE 30(b)(6) DEPOSITION OF NOBLE CORPORATION PLC

       Pursuant to Federal Rule of Civil Procedure 30(b)(6), made applicable to this proceeding by Rules

7026 and 7030 of the Federal Rules of Bankruptcy Procedure, and Local Rules 7026-1 and 7026-2, the

Paragon Litigation Trust (the “Trust”) will take the deposition upon oral examination of the Rule 30(b)(6)

designee(s) of Noble Corporation PLC (“Noble”), before a Notary Public or other officer authorized to

administer oaths, at the offices of Kirkland & Ellis LLP, 609 Main Street Houston, Texas 77002. The

deposition will commence at 8:00 a.m. on October 18, 2019 and will continue from day to day until

completed.



                                                    1
                Case 17-51882-CSS          Doc 264        Filed 10/09/19   Page 2 of 2


       Pursuant to Rule 30(b)(6), Noble is required to designate one or more knowledgeable persons to

testify on its behalf with respect to the matters set forth in Schedule A, and the person(s) so designated

shall be required to testify as to those matters known or reasonably available to Noble. For each person

designated, Noble shall advise counsel for the Trust of the identity of that person, provide a copy of that

person’s curriculum vitae, and identify the topic(s) on which that person shall testify at least five business

days before the deposition. To the extent such person(s) will rely on documents or information not yet

produced in this litigation, Noble is further requested to produce those documents or that information as

soon as it is available, and no less than five business days before the deposition.

Dated: October 9, 2019                             Respectfully Submitted,

                                                   PACHULSKI STANG ZIEHL & JONES LLP

                                                   /s/ William E. Arnault
                                                   Laura Davis Jones (DE Bar No. 2436)
                                                   Timothy P. Cairns (DE Bar No. 4228)
                                                   919 N. Market Street, 17th Floor
                                                   P.O. Box 8705
                                                   Wilmington, DE 19899-8705 (Courier 19801)
                                                   Telephone: (302) 652-4100
                                                   Facsimile: (302) 652-4400
                                                   Email: ljones@pszjlaw.com
                                                           tcairns@pszjlaw.com

                                                   – and –

                                                   KIRKLAND & ELLIS LLP
                                                   David J. Zott, P.C. (admitted pro hac vice)
                                                   Jeffrey J. Zeiger, P.C. (admitted pro hac vice)
                                                   William E. Arnault (admitted pro hac vice)
                                                   Anne I. Salomon (admitted pro hac vice)
                                                   300 N. LaSalle Street
                                                   Chicago, IL 60654
                                                   Telephone: (312) 862-2000
                                                   Facsimile: (312) 862-2200
                                                   Email: dzott@kirkland.com
                                                           jzeiger@kirkland.com
                                                           warnault@kirkland.com
                                                           anne.salomon@kirkland.com
                                                   Co-Counsel for Plaintiff Paragon Litigation Trust


                                                      2
